DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11 May 2020.  These drawings are accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Timothy A. Flory on 17 November 2021.

The application has been amended as follows: 
In Claim 10, on line 2: “a forward viewing camera” has been replaced with --the forward viewing camera--.
In Claim 12, on line 2: “a rearward viewing camera” has been replaced with --the rearward viewing camera--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not appear to teach nor immediately render obvious the subject matter recited in at least independent claims 1, 14, and 19 of the present application.  In particular, the prior art of record does not teach nor render obvious at least the following subject matter:
a vehicular driving assistance system comprising: 
an exterior viewing camera (e.g., a forward viewing camera as recited in claim 14, or a rearward viewing camera as recited in claim 19) disposed at a vehicle equipped with said vehicular driving assistance system and viewing exterior (e.g., a viewing forward in the instance of the forward viewing camera as recited in claim 14, or viewing rearward in the instance of the rearward viewing camera as recited in claim 19) of the vehicle; 
wherein said exterior viewing camera comprises an imager having at least one million photosensor elements; 
an electronic control unit (ECU) disposed at the vehicle; 
wherein image data captured by said exterior viewing camera is provided to and is received at said ECU; 
wherein said ECU processes received captured image data to detect an object exterior of the vehicle; 
wherein said ECU performs processing tasks for multiple vehicle systems, the vehicle systems including at least (i) a headlamp control system of the vehicle, (ii) a collision avoidance system of the vehicle and (iii) a lane departure warning system of the vehicle; 
wherein processing tasks with a higher priority are determined at said ECU to be higher priority tasks and processing tasks with a lower priority are determined at said ECU to be lower priority tasks; and 
wherein, responsive to determination at said ECU that one of the multiple vehicle systems requires safety critical processing, (i) processing for that vehicle system is determined at said ECU to be a higher priority task, (ii) said ECU performs safety critical processing for that higher priority task and (iii) lower priority processing tasks are shifted from said ECU to other processors within the vehicle so that said ECU maximizes safety critical processing for that higher priority task.
In addition to the aforementioned subject matter, claim 14 recites the additional limitation wherein the vehicle system associated with the safety critical processing comprises the collision avoidance system of the vehicle, while claim 19 recites the additional limitation wherein the safety critical processing detects the object in a predicted rearward path of travel of the vehicle during a reversing maneuver of the vehicle.  The prior art of record does not teach nor render obvious these aforementioned additional limitations of claims 14 and 19 in addition to previously identified subject matter recited in the claim.
Here, the prior art of record does not appear to teach nor render obvious an electronic control unit (ECU) that (a) processes image data to detect an object exterior (e.g., forward or rearward) of the vehicle, and that (b) performs processing tasks for multiple vehicle systems including at least a headlamp control system, a collision avoidance system, and a lane departure warning system; and when the ECU determines that one of the multiple vehicle systems requires safety critical processing, 
For example:
Shunsuke et al. (WO 2008062512 A1) teaches a vehicle driving assistance system comprising at least an electronic control unit (centralized processing unit) disposed at a vehicle, wherein said ECU performs processing tasks for multiple vehicle systems, the vehicle systems including at least a collision avoidance system of the vehicle, and wherein processing tasks with a higher priority are determined at said ECU to be higher priority tasks and processing tasks with lower priority are determined at said ECU to be lower priority tasks.  Furthermore, it is noted that in the disclosure of Shunsuke, the ECU performs processing tasks including at least forward monitoring and rearward monitoring using various sensors for detecting an external environment of the vehicle (which would correspond to, or at least render obvious, that the system includes an exterior viewing camera such that image data from the camera is processed by said ECU).  In the invention of Shunsuke, sensor data is used to determine a current driving situation or current driving condition of the vehicle.  The determined driving situation/condition is then used to identify processing tasks of high priority for the given driving situation/condition, and each of the identified processing tasks are then allocated to one of the processing units of the ECU.  In the invention of Shunsuke, low priority tasks for a given driving situation/condition appear to be neglected in favor of those processing tasks that are relevant or most important for the given driving situation/condition.  Accordingly, Shunsuke does not appear to explicitly teach nor render obvious that responsive to determination at said ECU that one of the multiple vehicle systems requires safety critical processing, (i) processing for that vehicle system is determined at said ECU to be a higher priority task, (ii) said ECU performs safety critical processing for that higher priority task and (iii) lower priority processing tasks are shifted from said ECU to other processors within the vehicle so that said ECU maximizes safety critical processing for that higher priority task.
Kido et al. (US 2010/0199283 A1) teaches a vehicular driving assistance system comprising: an exterior viewing camera (image acquisition unit 100 and/or camera 301) disposed at a vehicle equipped with said vehicular driving assistance system and viewing exterior of the vehicle; an electronic control unit (ECU) (at least image processing hardware unit 106) disposed at the vehicle; wherein image data captured by said exterior viewing camera is provided to and is received at said ECU; wherein said ECU processes received captured image data to detect an object exterior of the vehicle; wherein said ECU performs processing tasks for multiple vehicle systems, the vehicle systems including at least a collision avoidance system of the vehicle (pedestrian detection and associated braking intervention) and a lane departure warning system of the vehicle (lane departure detection and associated warning); wherein processing tasks with a higher priority are determined at said ECU to be higher priority tasks and processing tasks with a lower priority are determined at said ECU to be lower priority tasks (a pedestrian detection task 206 has higher priority than a lane departure detection task 205 which has a higher priority than a rain detection task 204); and wherein, responsive to determination at said ECU that one of the multiple vehicle systems requires lower priority processing tasks are shifted from said ECU to other processors within the vehicle so that said ECU maximizes safety critical processing for that higher priority task.
Takemura et al. (US 2011/0205042 A1) teaches a vehicular driving assistance system comprising: an exterior viewing camera (camera 101) disposed at a vehicle equipped with said vehicular driving assistance system and viewing exterior of the vehicle; an electronic control unit (ECU) (at least processing section or ECU 100) disposed at the vehicle; wherein image data captured by said exterior viewing camera is provided to and is received at said ECU; wherein said ECU processes received captured image data to detect an object exterior of the vehicle; wherein said ECU performs processing tasks for multiple vehicle systems, the vehicle systems including at least (i) a headlamp control system of the vehicle, (ii) a collision avoidance system of the vehicle and (iii) a lane departure warning system of the vehicle; wherein processing tasks with a higher priority are determined at said ECU to be higher priority tasks and processing tasks with a lower priority are determined at said ECU to be lower priority tasks; and wherein, responsive to lower priority processing tasks are shifted from said ECU to other processors within the vehicle so that said ECU maximizes safety critical processing for that higher priority task.
Kato et al. (US 2006/0101465 A1) generally teaches a vehicular system comprising at least one electronic control unit (ECU) disposed at a vehicle, wherein said ECU performs a plurality of processing tasks.  The ECU performs the plurality of processing tasks according to priority and also determines whether or not it is able to perform all the processing tasks within their associated deadlines.  When the ECU is unable to complete all the processing tasks within their associated deadlines, the ECU determines what processing task (including low-priority processing tasks) can be allocated to another processor within the vehicle (see at least: Kato, Paragraphs [0074], [0084]).  This is however deemed to be distinct from responsive to determination at said ECU that one of the multiple vehicle systems (which includes at least one of a headlamp control system, a collision avoidance system, and a lane departure warning system) requires safety critical processing, (i) determines that processing for that vehicle system is a higher priority task, (ii) performs safety critical processing for that higher priority task, and (iii) lower priority processing tasks are shifted from said ECU to other processors within the vehicle so that said ECU maximizes safety critical processing for that higher priority task (emphasis added).  That is, in the invention of Kato, offloading of processing tasks is based on a determination of whether or not all processing tasks can be completed by the ECU within deadlines, which is deemed to be patentably distinct from offloading processing tasks based on a determination that a vehicle system requires safety critical processing, such that the ECU prioritizes and focuses on said safety critical processing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669